Citation Nr: 0521938	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-15 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for residuals of head trauma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (the RO).

Procedural history

The veteran served on active duty from October 1971 to 
October 1974. Vietnam service is indicated by the evidence of 
record.

The veteran's initial claim of entitlement to service 
connection for residuals of head trauma was denied in a June 
1992 rating decision of the RO in Los Angeles, California.  
The veteran was informed of that decision by letter dated 
July 20, 1992.  he did not appeal.

In January 2002, the veteran requested that his claim be 
reopened.  In a December 2002 rating decision, the RO 
determined that new and material evidence had not been 
submitted that would serve to reopen the previously denied 
claim of entitlement to service connection for residuals of 
head trauma.  The veteran indicated disagreement with that 
decision and, after being issued a statement of the case, 
perfected his appeal by submitting a substantive appeal (VA 
Form 9) in April 2004.


FINDINGS OF FACT

1.  In a June 1992 rating decision, the Los Angeles, 
California RO denied a claim of entitlement to service 
connection for residuals of head trauma.  The veteran was 
notified of that decision, and of appellate rights and 
procedures, but did not perfect a timely appeal.

2.  The evidence received since the Los Angeles RO's June 
1992 rating decision is not of such significance that it 
raises a reasonable possibility of substantiating the 
veteran's claim of entitlement to service connection for 
residuals of head trauma.  


CONCLUSIONS OF LAW

1.  The Los Angeles RO's June 1992 rating decision, in which 
a claim for service connection for residuals of head trauma, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1100 (2004).

2.  The evidence received since the unappealed June 1992 Los 
Angeles RO rating decision is not new and material, and the 
claim of entitlement to service connection for residuals of 
head trauma is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to service 
connection for residuals of head trauma.  Implicit in his 
presentation is the contention that he has submitted new and 
material evidence that is sufficient to reopen his claim, 
which was previously finally denied in a June 1992 rating 
decision.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Thereafter, the Board will discuss the 
issue on appeal.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, 
with regard to the veteran's claims to reopen based on the 
submission of new and material evidence, the Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims, and the second sentence of 3.159(c), were 
amended effective August 29, 2001.  These amendments are 
effective only as to claims received on or after August 29, 
2001; they are accordingly relevant in the instant case, 
inasmuch as the veteran's request to reopen his claim for 
service connection for head trauma residuals was received by 
VA in January 2002, subsequent to the delineating date.  See 
66 Fed. Reg. 45620- 45632 (August 29, 2001).

Under the provisions of the VCAA, VA's statutory duty to 
assist the claimant in the development of the claim does not 
apply unless and until the claim is reopened.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The notice requirements of 
the VCAA apply to claims to reopen.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  

In this case, a VCAA notice letter was sent to the veteran in 
March 2002 describing the type of evidence that would support 
his request to reopen his claim.  In particular, he was 
advised as to what specifically constituted "new evidence," 
and what specifically constituted "material evidence."  He 
was notified, by reference to the prior rating decision, as 
to the evidence already received by VA.  This letter not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2002 VCAA letter, the RO informed the veteran that VA was 
obligated to make reasonable efforts to help him obtain 
evidence necessary to support his claim, and that VA would 
help him get such things as medical records, employment 
records, or records from other federal agencies.  He was also 
advised that VA would assist him in obtaining other medical 
evidence, and was furnished with VA Form 21-4142, 
Authorization for Release of Information.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
the March 2002 2005 letter, the veteran was informed, in a 
section entitled "What the Evidence Must Show to Establish 
Entitlement," of the nature of the evidence he should 
submit.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  While the March 2002 letter did not 
explicitly advise the veteran that he could submit any 
evidence in his possession in support of his claim, he was 
notified that "new evidence" could be "documents, 
statements from lay persons, medical reports, or other 
similar evidence"; it is clear from this statement that the 
veteran could submit any documents he may have.  The letter 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the March 2002 VCAA letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that was necessary to 
substantiate his claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

The Board is of course aware of the decision of United States 
Court of Appeals for Veterans Claims (the Court) in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), which appears to stand 
for the proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran was notified by letter dated in March 2002, prior to 
the rating decision issued in December 2002.  

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim, in 
compliance with the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

However, as alluded to above, VA's duty to assist does not 
attach until a previously-denied claim is reopened.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.  

The Board will therefore proceed to a decision as to the 
issue on appeal.

Pertinent law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, decisions of the RO that are not appealed within 
the prescribed time period are final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  Pursuant to 
38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in January 2002, subsequent to this date.  Therefore, the 
current version of the law, which is set forth in the 
following paragraph, is applicable in this case.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.
  
Factual background

The June 1992 rating decision

In denying the veteran's claim of entitlement to service 
connection for head injury residuals in June 1992, the Los 
Angeles RO reviewed the veteran's service medical records, as 
well as reports of VA treatment in 1990 and 1991.  It was 
noted that: 
(1) the service medical records were negative for any head 
injury, and (2) VA treatment records, while noting a history 
furnished by the veteran in March 1991 of in-service head 
trauma resulting from being hit on the head with a bottle 
during service in 1973, did not reflect any head injury 
residuals.  It was particularly noted that a 1990 CAT scan 
was negative, and that the report of a July 1991 VA 
examination indicated that the veteran was alert and oriented 
with appropriate affect and intact memory.  A  history of 
alcoholism was also noted.  
 




Additional evidence

Since June 1992, the evidence associated with the veteran's 
claims file includes the report of an August 2001 VA 
psychological evaluation indicating the presence of mild to 
moderate cognitive deficit, possibly attributable to 
depression or schizophrenia.  A June 2002 VA neurological 
assessment notes impressions to include memory loss that was 
a "suspected" consequence of head trauma.

Analysis

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must meet be new and material as 
to each central element that was specified as a basis for the 
last final disallowance of the claim. 
See Evans v. Brown, 9 Vet. App. 273 (1996).

In this case, all three elements of service connection were 
lacking at the time of the 
June 1992 rating decision.  There was no evidence the claimed 
disability (residuals of head injury); no objective evidence 
of in service trauma; and no medical nexus evidence.  Thus, 
there must now be new and material evidence as to all three 
elements.

With respect to element (1), current disability, there is now 
of record medical evidence of memory deficits.  See, e.g., 
the report of the August 2001 VA psychological assessment.

With respect to element (2), in service disease or injury, no 
new evidence has been added to the record, and the attempt to 
reopen fails on that basis.  The veteran has continued to 
contend that he was hit on the head with a wine bottle in 
1973, with subsequent memory deficits (see the veteran's 
statement dated May 18, 2000, 
a June 2001 neurology nurse's note, as well as the report of 
the August 2001 VA psychological assessment).  However, this 
is virtually a verbatim reiteration of statements made in 
connection with his original claim.  As such, it is not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  No new 
evidence has been added to the record as to this crucial 
point, and the claim fails on that basis.  

For the sake of completeness, the Board will also discuss the 
third element, medical nexus, which was also lacking at the 
time of the June 1992 VA denial.  The Board has the 
fundamental authority to decide in the alternative. See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  

The bulk of the additionally received evidence, including the 
August 2001 psychological evaluation, ascribes the veteran's 
memory problems to a psychiatric disorder, not a head injury.  
This evidence is not material.  See Villalobos v. Principi, 3 
Vet. App. 450 (1992) [evidence that is unfavorable to the 
appellant is not new and material].  However, there is of 
record a June 2002 neurological assessment of the veteran, 
authored by a medical student but co-signed by a physician, 
which stated: "Short term memory loss of unknown etiology, 
possibly related to head trauma" and "Suspect that memory 
loss is a consequence of head trauma."  

After carefully considering the matter, the Board does not 
believe that this assessment is new and material.  It is so 
vague and speculative as not to constitute competent medical 
evidence.  It is well established that medical statements 
which are speculative and inconclusive in nature cannot 
support a claim for service connection.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Moreover, and crucially, no specific head injury, in 
or after service, is mentioned.  Indeed, none could be 
mentioned because none appears in the medical records.  The 
veteran's military service is not mentioned at all.  

It is conceivable that the reference to "head trauma" in 
the June 2002 assessment was based on the veteran's 
statements as to the alleged 1973 incident.  As noted above, 
the veteran's report appears in several places in his medical 
records, starting in 1991.  However, this does not serve to 
validate the opinion.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

In short, the June 2002 assessment does not suffice as a 
medical nexus opinion which is sufficient to reopen the claim 
because it does not link the veteran's current memory loss to 
his military service or to any incident thereof.  Indeed, the 
veteran's service is not mentioned.  

The veteran continues to contend that he has memory deficits 
which are related to service.  As has been discussed above, 
such statements are essentially repetitive of statements he 
previously made and therefore are not new.  Further, such lay 
statements as to medical matters are not competent and cannot 
be considered new and material as to the question of the 
relationship of tinnitus to service. Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."

For these reasons, the Board finds that the additionally 
received evidence does not   
constitute new and material evidence as to the third required 
element, medical nexus.  

In short, although new and material evidence has been 
furnished as to the first element, none has been received as 
to the second and third elements.  As noted above, in order 
for a claim to be reopened there must be received new and 
material evidence as to all elements which were lacking at 
the time of the prior final decision.   See Evans, supra.  
Since new and material evidence has not been submitted, the 
veteran's claim of entitlement to service connection for 
residuals of head trauma is not reopened, and the benefit 
sought on appeal remains denied.



Additional comments

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).


ORDER

New and material evidence not having been received submitted, 
the veteran's claim of entitlement to service connection for 
residuals of head trauma is not reopened.  The benefit sought 
on appeal remains denied.




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


